     Case 2:14-cr-00131-WBV-MBN Document 966 Filed 12/31/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                                      CRIMINAL ACTION

VERSUS                                                        NO. 14-131

DARIUS WILLIAMS                                               SECTION D (5)


                                             ORDER

       Defendant Darius Williams has filed a Petition to vacate, set aside or correct

his sentence under 28 U.S.C. § 2255. 1 The Government opposes the Petition. 2 After

careful consideration of the Petition, the Government’s Opposition, and the applicable

law, the Court denies the Petition.

       On February 4, 2015, Darius Williams pleaded guilty to conspiracy to possess

with intent to distribute at least twenty-eight grams of cocaine and conspiracy to

possess and use firearms in furtherance of his drug trafficking activities. 3 Williams

was sentenced to 156 months’ imprisonment. 4 Williams is incarcerated at Thompson

USP and his expected release date is December 10, 2026. 5

       Williams previously filed a Motion to modify his sentence based on the

Supreme Court’s decision in United States v. Davis. 6 In litigating that Motion,

Williams made clear that he did not move under 28 U.S.C. § 2255, but rather under


1 R. Doc. 959.
2 R. Doc. 961.
3 R. Doc. 182 (Plea Agreement); R. Doc. 180 (Minute Entry).
4 R. Doc. 234 at 2.
5 See Inmate Locator, Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited Dec. 29,

2020).
6 R. Doc. 898; 139 S.Ct. 2319 (2019).
      Case 2:14-cr-00131-WBV-MBN Document 966 Filed 12/31/20 Page 2 of 5




18 U.S.C. § 3742. 7 The Court denied Williams’s Motion, finding it lacked jurisdiction

under 18 U.S.C. § 3742.

       Williams now seeks to vacate, set aside, or correct his sentence under 28 U.S.C.

§ 2255. 8 He lists four grounds for relief, including that he should “be sentence[d] on

the face of [his] indictment using the category approach,” and various other grounds

seemingly related to his conspiracy charge. 9 The Government opposes the Petition

on the grounds that it is untimely, lacks merit, and is barred by his plea agreement.10

       Williams’s Petition is untimely. Because Williams did not take a direct appeal,

Williams’s sentence became final on April 29, 2015, fourteen days after Williams’s

judgment was entered on the docket. 11 A petition under 28 U.S.C. § 2255 must be

filed within one year of a final judgment. 12 The only potential exception to this rule

is Williams’s claim under United States v. Davis. 13 A petitioner may file a petition

within one-year of “the date on which the right asserted was initially recognized by

the Supreme Court, if that right has been newly recognized and made retroactively

applicable to cases on collateral review.” 14 The Court therefore finds Williams’s other




7 R. Doc. 917.
8 R. Doc. 959.
9 See id. at 4-11.
10 R. Doc. 961.
11 Clay v. United States, 537 U.S. 522 (2003); Fed. R. App. P. 4(b)(1)(A).
12 28 U.S.C. § 2255(f).
13 The Court notes that it is unclear if Williams means to assert a claim under Davis in his Petition.

However, in a section of the Petition labeled “Timeliness of Motion,” Williams references his previous
motion and states that he is refiling “using 2255 and not 3742.” R. Doc. 959 at 12. The Court therefore
construes Williams’s first ground for relief, which vaguely references a “category approach” as one for
relief under Davis, as that Supreme Court case dealt with the categorical approach.
14 28 U.S.C. § 2255(f)(3).
      Case 2:14-cr-00131-WBV-MBN Document 966 Filed 12/31/20 Page 3 of 5




claims time-barred, and proceeds to consider whether Williams’s Davis claim falls

within the exception listed in 28 U.S.C. § 2255(f)(3).

       The Supreme Court decided United States v. Davis on June 24, 2019. Under

28 U.S.C. § 2255(f), Williams had one year to file his Section 2255 petition.

Williams’s Petition was not filed until November 17, 2020, over sixteen months after

Davis was decided. 15         It is therefore untimely.    The Court further notes that

Williams’s Section 3742 Motion does not equitably toll the one-year time limitation

under 28 U.S.C. § 2255(f) here. The Government’s Opposition to Williams’s original

Motion made clear that the Court lacked jurisdiction over that Motion. 16          And

“ignorance of the law, even for an incarcerated pro se petitioner, generally does not

excuse prompt filing.” 17

       Were the Court to consider Williams’s Davis claim on the merits, it would fail

under that analysis. As the Court has previously acknowledged, Davis provides no

benefit to Williams. Williams was convicted of violating 18 U.S.C. § 924(o), which

provides that “[a] person who conspires to commit an offense under subsection (c)

shall be imprisoned for [a term].” 18 Subsection (c), which was the focus of the Davis

decision, in turn allows for heightened criminal penalties for using, carrying, or

possessing a firearm in connection with any federal “crime of violence or drug

trafficking crime.” 19 In Davis, the Supreme Court held that the definition of “crime




15 See R. Doc. 959.
16 R. Doc. 910.
17 Fisher v. Johnson, 174 F.3d 710, 714 (5th Cir. 1999).
18 18 U.S.C. § 924(o).
19 18 U.S.C. § 924(c).
     Case 2:14-cr-00131-WBV-MBN Document 966 Filed 12/31/20 Page 4 of 5




of violence” in the statute’s residual clause was unconstitutionally vague. 20 But

Williams was not sentenced under Section 924 for having a firearm in connection

with a crime of violence, but rather for having a firearm in connection with a drug

trafficking crime. A review of the record reflects that he and his counsel signed a Plea

Agreement specifically referencing his plea under Section 924(o). 21 And as other

courts have recognized, Davis has no applicability where a defendant’s conviction

under 18 U.S.C. § 924 involved a drug trafficking crime rather than a crime of

violence. 22

       Finally, Williams’s Petition is also barred by his plea agreement. In this case,

Williams signed a plea agreement that explicitly waived his right to challenge his

sentence collaterally except in certain narrow circumstances not present here. 23 That

waiver is enforceable as long as it is knowing and voluntary and applies to the

circumstances at hand. 24 Here, Williams does not contend his plea was not knowing

and voluntary, and it plainly applies to the circumstances at hand. Accordingly,

Williams Petition was waived by his plea agreement.

       When a district court enters a final order adverse to a petition under 28

U.S.C. § 2255, the Court must issue or deny a certificate of appealability. 25 A court

will issue a certificate of appealability only where the petitioner makes “a substantial




20 139 S. Ct. 2319.
21 See R. Doc. 182 (Plea Agreement); R. Doc. 17 (superseding indictment).
22 See, e.g., United States v. Williams, No. 12-51, 2020 WL 3104816, at *1 (E.D. La. June 11, 2020);

Moore v. United States, No. 20-cv-98, 2020 WL 4574514, at *3 (N.D. Tex. June 29, 2020).
23 See R. Doc. 182 at 3.
24 United States v. Kelly, 915 F.3d 344, 348 (5th Cir. 2019).
25 Rules Governing Section 2255 Proceedings, Rule 11(a).
     Case 2:14-cr-00131-WBV-MBN Document 966 Filed 12/31/20 Page 5 of 5




showing of the denial of a constitutional right.” 26 For petitions denied on procedural

grounds, a petitioner must show (1) that “jurists of reason would find it debatable

whether the district court was correct in its procedural ruling,” and (2) that “jurists

of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right.” 27 Generally, the controlling standard for a certificate

of appealability demands that the petitioner show “that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented [are] adequate to deserve

encouragement to proceed further.” 28 For the reasons described above, Williams’s

Petition does not satisfy these standards. Therefore, the Court will not issue a

certificate of appealability.

       IT IS HEREBY ORDERED that Defendant’s Petition is DENIED.

       New Orleans, Louisiana, December 31, 2020.



                                                   ______________________________________
                                                   WENDY B. VITTER
                                                   UNITED STATES DISTRICT JUDGE




26 28 U.S.C. § 2253(c)(2).
27 Johnson v. Quarterman, 483 F.3d 287, 284 (5th Cir. 2007) (quoting Slack v. McDaniel, 529 U.S. 473,
484 (2000)).
28 Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).
